PER CURIAM.
Upon failure of appellants to comply with the provisions of Rule 19 of the Rules of this Court requiring payment of deposit to cover estimated expense of printing the transcript of record, and this matter coming on regularly for hearing, all counsel being advised, and there being no appearance in open court on behalf of appellants, and no brief filed, ordered appeal dismissed for failure of appellants to comply with Rule 19 of this Court; that a decree of dismissal be filed and entered accordingly; mandate forthwith.